USDC IN/ND case 3:21-cv-00135-RLM-MGG document 7 filed 05/04/21 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 JAMES A. MILLER,

               Plaintiff,

                     v.                      CAUSE NO. 3:21-CV-135-RLM-MGG

 TAMI NAPIER, et al.,

               Defendants.

                                  OPINION AND ORDER

       James A. Miller, a prisoner proceeding without a lawyer, filed a complaint

under 42 U.S.C. § 1983. (ECF 1.) The court must screen the complaint to determine

whether it states a claim for relief. 28 U.S.C. § 1915A. The court must bear in mind

that “[a] document filed pro se is to be liberally construed.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citation omitted).

       Mr. Miller’s claims arise from a criminal case in Marshall County. He says he

appeared by video for a pretrial hearing on January 13, 2021, during which time the

prosecutor allegedly made statements to the judge about his cooperation with law

enforcement. He claims that the prosecutor’s statements put him at risk because

another inmate from the jail was present during the video hearing and overheard

what she said. Mr. Miller further claims that his public defender is doing a poor job

for him and is disregarding his wishes. He claims that his attorney made negative

comments about him to the prosecutor during this same video hearing because, Mr.

Miller assumes, he didn’t realize Mr. Miller could hear him. He sues the prosecutor

and his public defender, seeking monetary damages for “the time I had to sit here in

this jail,” among other relief.
USDC IN/ND case 3:21-cv-00135-RLM-MGG document 7 filed 05/04/21 page 2 of 3



       Mr. Miller’s claims can’t proceed. The prosecutor is entitled to immunity for

her statements made to the judge in Mr. Miller’s criminal case, even if Mr. Miller

believes she acted improperly. See Imbler v. Pachtman, 424 U.S. 409, 410 (1976) (“[I]n

initiating a prosecution and in presenting the State’s case, the prosecutor is immune

from a civil suit for damages under § 1983.”). His public defender isn’t a state actor

who can be sued for constitutional violations. Polk County v. Dodson, 454 U.S. 312,

325 (1981) (“[A] public defender does not act under color of state law when performing

a lawyer’s traditional functions as counsel to a defendant in a criminal proceeding.”).

       To the extent Mr. Miller is trying to assert a claim for wrongful prosecution or

wrongful imprisonment, any such claim would be barred by Heck v. Humphrey, 512

U.S. 477 (1994), in which the Supreme Court held:

       [I]n order to recover damages for allegedly unconstitutional conviction
       or imprisonment, or for other harm caused by actions whose
       unlawfulness would render a conviction or sentence invalid, a § 1983
       plaintiff must prove that the conviction or sentence has been reversed
       on direct appeal, expunged by executive order, declared invalid by a
       state tribunal authorized to make such a determination, or called into
       question by a federal court’s issuance of a writ of habeas corpus.

Id. at 486-487. The public docket in the state court case reflects that Mr. Miller was

convicted of dealing in methamphetamine and related offenses in March 2021, and

that he has been sentenced to an aggregate 40-year prison term.1 See State v. Miller,

No. 50D01-1901-F2-000001 (Marshall Sup. Ct. filed Jan. 18, 2019), available at

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6I



       1The court can take judicial notice of public records in determining whether the
complaint states a claim. See FED. R. EVID. 201; Tobey v. Chibucos, 890 F.3d 634, 647 (7th
Cir. 2018).
                                             2
USDC IN/ND case 3:21-cv-00135-RLM-MGG document 7 filed 05/04/21 page 3 of 3



lYyZEc5ZnJvcWJ6WlphanZtYUlwWlg2SFkzRUltdXprLXhzWThyZEQ2TncxIn (last

visited May 3, 2021). He can’t seek damages for wrongful imprisonment or pursue

any other claim that would necessarily imply the invalidity of his conviction, unless

and until his conviction is reversed on appeal, expunged, or otherwise declared

invalid. There is no basis in Mr. Miller’s complaint to presume any of those things

has happened.

         This complaint doesn’t state a claim upon which relief can be granted. In the

interest of justice, the court will allow Mr. Miller to amend his complaint if, after

reviewing the court’s order, he believes that he can state a plausible claim, consistent

with the allegations he has already made. See Abu-Shawish v. United States, 898

F.3d 726, 738 (7th Cir. 2018); Luevano v. Wal-Mart, 722 F.3d 1014, 1022 (7th Cir.

2013).

         For these reasons, the court:

         (1) GRANTS the plaintiff until June 4, 2021, to file an amended complaint if

he so chooses; and

         (2) CAUTIONS him that if he does not respond by the deadline, this case will

be dismissed pursuant to 28 U.S.C. § 1915A because the current complaint does not

state a claim upon which relief can be granted.

         SO ORDERED on May 4, 2021

                                               s/ Robert L. Miller, Jr.
                                               JUDGE
                                               UNITED STATES DISTRICT COURT




                                           3
